215 Ga. 61 (1959)
108 S.E.2d 715
BLALOCK
v.
CORPE, Superintendent of Battey State Hospital.
20449.
Supreme Court of Georgia.
Submitted April 14, 1959.
Decided May 8, 1959.
Hugh J. Martin, for plaintiff in error.
Eugene Cook, Attorney-General, Hamilton B. Stephens, Assistant Attorney-General, contra.
WYATT, Presiding Justice.
Notice of the escape from custody of the defendant having been brought to this court by affidavit of the proper officer, and counsel for the defendant having admitted in this court that the defendant has escaped from *62 custody and is now at large, under the authority of many cases of this court, the writ of error must be dismissed. See Gentry v. State, 91 Ga. 669 (17 S.E. 956), and Ramsey v. State, 212 Ga. 793 (96 S.E.2d 250).
Writ of error dismissed. All the Justices concur.
DUCKWORTH, C. J.
I concur solely because I am bound by the decisions cited in the opinions, which I think are unsound and should be overruled.